Taylor, J.
The enactment by the Legislature of section 361-b of the Public Authorities Law (L. 1954, ch. 517, eff. April 7, 1954) which conferred exclusive jurisdiction on the Court of Claims to hear and determine claims against the defendant for its tortious acts and those of its agents was a valid exercise of legislative power. (Matter of Brown v. Board of Trustees of Town of Hamptonburg, School Dist. No. 4, 303 N. Y. 484; People ex rel. Crane v. Hahlo, 228 N. Y. 309; Smith v. State of New York, 227 N. Y. 405; People ex rel. Swift v. Luce, 204 N. Y. 478; *706Wood & Selick v. Ball, 190 N. Y. 217; MacMullen v. City of Middletown, 187 N. Y. 37; Decker v. Canzoneri, 256 App. Div. 68; Pantess v. Saratoga Springs Auth., 255 App. Div. 426; Ross v. State of New York, 186 App. Div. 156; Matter of Hicka, 180 Misc. 173; 81 C. J. S., States, § 215; N. Y. Const., Art. VI, § 1.) The motions to dismiss the complaints are accordingly granted, without costs.
Submit orders.